

115 HR 4231 IH: Better Evaluation of Science and Technology Act
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4231IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Norman (for himself, Mr. Gosar, Mr. McClintock, Mr. Franks of Arizona, Mr. Mooney of West Virginia, Mr. Perry, Mr. Pearce, Mr. Gohmert, Mr. Buck, Mr. Duncan of South Carolina, Mr. Brat, Mr. Babin, Mr. Allen, and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, to provide requirements for agency decision making based on
			 science.
	
 1.Short titleThis Act may be cited as the Better Evaluation of Science and Technology Act or the BEST Act. 2.Use of scientific information in rule makingSection 553 of title 5, United States Code, is amended by adding at the end the following:
			
 (f)To the extent that an agency makes a decision based on science when issuing a rule under this section, the agency shall use scientific information, technical procedures, measures, methods, protocols, methodologies, or models, employed in a manner consistent with the best available science, and shall consider as applicable—
 (1)the extent to which the scientific information, technical procedures, measures, methods, protocols, methodologies, or models employed to generate the information are reasonable for and consistent with the intended use of the information;
 (2)the extent to which the information is relevant for use by the head of the agency in making a decision related to issuing the rule;
 (3)the degree of clarity and completeness with which the data, assumptions, methods, quality assurance, and analyses employed to generate the information are documented;
 (4)the extent to which the variability and uncertainty in the information, or in the procedures, measures, methods, protocols, methodologies, or models, are evaluated and characterized; and
 (5)the extent of independent verification or peer review of the information or of the procedures, measures, methods, protocols, methodologies, or models.
 (g)An agency shall make a decision described in subsection (f) based on the weight of the scientific evidence.
 (h)Each agency shall make available to the public— (1)all notices, determinations, findings, rules, consent agreements, and orders of the head of the agency in connection with a rule;
 (2)a nontechnical summary of each risk evaluation conducted in connection with a rule; and (3)a list of the studies considered by the agency in carrying out each risk evaluation described in paragraph (2), along with the results of those studies..
		